OPINION OF THE COURT
Per Curiam.
On June 30, 1994, the respondent pleaded guilty to operating a motor vehicle while under the influence of alcohol as a *100felony. On August 3, 1994, the respondent was sentenced before the Honorable Michael J. Bauhn to five years’ probation, 50 days’ work program or in-patient rehabilitation, and a $1,000 fine.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted, without opposition from the respondent. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and Copertino, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Robert G. Short, admitted under the name Robert George Short, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Robert G. Short is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.